IN THE COURT OF CRIMINAL APPEALS

OF TEXAS




PD-1230-04

ARTHUR GARCIA SANCHEZ, Appellant

v.

THE STATE OF TEXAS



ON DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS
BEXAR COUNTY

Womack, J., filed a concurring opinion, in which Keller, P.J., joined.


	I join the opinion of the Court with the understanding that the first two
paragraphs in Part II of the opinion (ante, at 4)  do not say that voir dire examination
is justified by the second and third of the three "possible purposes" that are mentioned. The author of the opinion has joined the view, which I have set out elsewhere,
that the peremptory-challenge procedure does not justify a party's questioning the
jurors about matters other than their qualifications to serve. See Barajas v. State, 93
S.W.3d 36, 42 (Tex. Cr. App. 2002) (concurring opinion).  And I feel sure that no
member of the Court thinks that "indoctrinat[ing] the jurors" is a legitimate purpose.

En banc.
Filed June 22, 2005.
Publish.